Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s remarks and arguments filed on 05/13/2022. 
Claims 1-20 are pending. 
Claims 1, 8 and 16 are independent. 


Response to Arguments
Applicant’s arguments, see pages 2-8, filed 05/13/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20  allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art that is closest do not teach or suggest an electric motor control assembly configured to be coupled to an electric motor, a heating, ventilation, and air conditioning appliance and a method of operating an electric motor for a heating, ventilation, and air conditioning appliance comprising:  an inverter module coupled to said input power connector, said inverter module configured to convert the DC voltage to an alternating current (AC) voltage to operate the electric motor according to a control signal, said inverter module configured to receive the control signal from a system controller via at least one of said input power connector or a wireless communication module coupled to said inverter module and configured for wireless communication with the system controller along with other features of claim 1 or claim 8 (claim 1 or claim 8); receiving, by the inverter module, a control signal from a system controller via at least one of the input power connector or a wireless communication module coupled to the inverter module and configured for wireless communication with the system controller; converting, by the inverter module, the DC voltage to an AC motor voltage according to the control signal; and operating the electric motor using the AC motor voltage along with other features of claim 16 (claim 16).
The combination of the claimed limitations in the independent claims 1, 8 and 16 are not anticipated or made obvious by the prior art of search in the examiners opinion. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846